Citation Nr: 1034474	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-34 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for stress 
fracture of the right medial tibial plateau.  

2.  Entitlement to an initial compensable rating for stress 
fracture of the left medial tibial plateau.

3.  Entitlement to an initial compensable rating for stress 
fracture of the right calcaneous.

4.  Entitlement to an initial compensable rating for stress 
fracture of the left calcaneous and left cuboid. 

5.  Entitlement to an initial compensable rating for stress 
fracture of the right femoral neck.

6.  Entitlement to an initial compensable rating for stress 
fracture of the left femoral shaft. 


7.  Entitlement to an initial compensable rating for stress 
fracture of the right medial femoral condyle.  

8.  Entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to February 
2005.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Philadelphia 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In June 2010, the Veteran testified at a video conference hearing 
before the undersigned; a transcript of that hearing is of 
record.  At the hearing, the Veteran indicated that she would 
submit additional evidence by August 1, 2010.  That period of 
time has lapsed and no additional evidence was received.  Hence, 
the claim will be considered based on the current record.
FINDINGS OF FACT

1.  The Veteran's service-connected stress fracture of the left 
medial tibial plateau is manifested by subjective complaints of 
pain and minimal limitation of motion.

2.  The Veteran's service-connected stress fractures of the right 
medial tibial plateau and the right medial femoral condyle, 
together, are manifested by objective evidence of pain and 
tenderness with minimal limitation of motion.  

3.  The Veteran's service-connected stress fracture of the right 
femoral neck is manifested by subjective complaints of pain and 
minimal limitation of motion.  

4.  The Veteran's service-connected stress fracture of the left 
femoral shaft is manifested by subjective complaints of pain and 
minimal limitation of motion.

5.  The Veteran's service-connected stress fracture of the right 
calcaneous is not productive of a moderate foot disability.

6.  The Veteran's service-connected stress fracture of the left 
calcaneous and the left cuboids are not productive of a moderate 
foot disability.

7.  A compensable rating has been assigned for the service- 
connected stress fractures of the right medial tibial plateau and 
the right medial femoral condyle and the claim for a 10 percent 
evaluation based upon multiple noncompensable service- connected 
disabilities is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for stress 
fracture of the left medial tibial plateau are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5299-5262 (2009).

2.  The criteria for an initial 10 percent rating, but no higher, 
for stress fracture of the right medial tibial plateau and the 
right medial femoral condyle have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5299-5262 (2009).

3.  The criteria for an initial compensable rating for stress 
fracture of the right femoral neck are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-
5255 (2009).

4.  The criteria for an initial compensable rating for stress 
fracture of the left femoral shaft are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-
5255 (2009).

5.  The criteria for an initial compensable rating for stress 
fractures of the right calcaneous are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5299- 5284 (2009).

6.  The criteria for an initial compensable rating for stress 
fracture of the left calcaneous and the left cuboids are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5299-5284 (2009).

7.  The issue of a 10 percent rating for multiple noncompensable 
service-connected disabilities is moot. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.324 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities. 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

In cases in which a claim for a higher initial evaluation, as 
here, stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

In regards to all the issues on appeal, during her June 2010 
video conference hearing, the Veteran testified that she had pain 
in her knees, hips, shins, thighs and bilateral heels.  For more 
than three quarters of a month she had pain in these areas.  She 
used prescribed Tramadol and anti-inflammatories, which did not 
alleviate the symptoms.  She works as a certified nursing 
assistant.  She indicated that in the past six months, she missed 
work on average one day a month and had to take more frequent 
breaks due to pain.  

A.  Left Medial Tibial Plateau, Right Medial Tibial Plateau, and 
Right Medial Femoral Condyle

The Veteran seeks a higher initial disability evaluation for 
stress fractures of the left and right medial tibial plateau and 
right medial femoral condyle.  The RO granted service connection 
for these conditions in an October 2005 rating decision.  At that 
time, a noncompensable disability rating was assigned effective 
February 16, 2005.  The Veteran perfected an appeal of this 
decision.  She contends that a higher rating is warranted. 

The Veteran's service-connected stress fractures of the left and 
right medial tibial plateau and right medial femoral condyle are 
currently rated under Diagnostic Codes 5299-5262.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. 38 C.F.R. § 4.27.  When an 
unlisted disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number is "built 
up" with the first two digits being selected from that part of 
the schedule most closely identifying the part, and the last two 
digits being "99" for an unlisted condition. Id.  Here, the 
Veteran's disability was rated by analogy under Code 5262 based 
on impairment of the tibia and fibula.  Malunion of the tibia and 
fibula with slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate knee or 
ankle disability is rated 20 percent disabling; and malunion of 
the tibia and fibula with marked knee or ankle disability is 
rated 30 percent disabling.  Nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated 40 percent 
disabling. 38 C.F.R. § 4.71a.

As previously indicated, since there is no specific Code for 
stress fractures of the left medial tibial plateau, right medial 
tibial plateau, and right medial femoral condyle, the 
disabilities must be rated by analogy, and the Board must 
consider all potentially applicable diagnostic codes.

Code 5257 provides for a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited 
to 5 degrees warrants a noncompensable rating, extension limited 
to 10 degrees warrants a 10 percent rating, extension limited to 
15 degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 
5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate II.

Here, on May 2005 VA examination, the Veteran indicated that she 
had pain over her right medial femoral condyle and right thigh.  
She indicated that it interfered with her job as an emergency 
medical technician.  She stated that she could walk a mile, and 
then pain would develop in her right thigh and medial knee.  She 
took over-the-counter Motrin for her symptoms.  She reported that 
she had episodic pain in her right hip and knee.  This occurred 
during work activities and was relieved by ice and Motrin in 
approximately 1 to 1-1/2 hours.  This occurred daily.  She also 
described a constant pain in her knee.  On physical examination, 
the Veteran had a normal gait.  An examination of her right knee 
revealed some tenderness over the medial femoral condyle and no 
effusion was present.  Range of motion was from 0 to 140 degrees 
of flexion.  There was no medial or lateral laxity.  Lachman's 
and McMurray's testing was negative.  An examination of the left 
knee revealed no effusion.  Range of motion was from 0 to 140 
degrees.  Lachman's and McMurrays' testing was negative.  There 
was no tenderness.  X-rays of the knees showed a variation in 
contour and some increased density greater on the left than on 
the right that was a possible residual of a stress fracture.  The 
diagnoses included stress fractures of the right medial condyle 
and bilateral medial tibial plateau.  The Veteran stated that she 
was slowly resolving the problems.  The examiner noted that the 
only symptoms the Veteran had were from the right thigh and right 
medial plateau.  

Treatment records from Wilkes Barre VA Medical Center (VAMC) 
dated from May 2005 to November 2009 included a February 2007 
record that noted that x-rays of the lower extremities revealed 
healed stress fractures.   In June 2007, the Veteran reported 
that her right knee "buckles".  In August 2007, range of motion 
of the right knee was from 0 to 130 degrees.  Anterior/posterior 
drawer signs were negative and Lachman's testing was negative.  
Stressing of the medial/collateral ligament was without laxity.  
She did have discomfort in the medial joint line.  Pivot shift 
testing was positive with pain over the medial joint line.  An x-
ray of the right knee was essentially normal.  A June 2008 record 
noted that there was an unknown cause for popping of the right 
knee.  

In September 2008, it was noted that the Veteran had an 
arthroscopy in March 2008, in which a torn medial meniscus was 
found.  Several weeks later, her knee started to pop and hurt 
again and continued until the present time.  On examination, she 
had a normal gait.  There was no effusion.  The range of motion 
was full.  There was normal ligamentous stability, but pain 
laterally on valgus stress of the knee.  McMurray's test was 
negative.  There was no evidence of stress fracture on x-ray.  An 
October 2008 record noted that the Veteran's right knee was 
better.  On examination, she had a normal gait and good range of 
motion.  There were no definite stress fractures seen on x-rays 
of the right knee, right hip, and left femur.  A January 2009 
record included an examination of the right knee that showed that 
the Veteran walked with a normal gait.  She wore a knee brace 
occasionally.  The range of motion was from 0 to 120 degrees.  
The knee was stable to varus and valgus, stress, and Lachman's 
testing.  McMurray's test was negative.  

A November 2009 VA treatment record noted that the Veteran had 
complaints of pain in her right hip to her right knee.  On 
examination, she walked with a normal gait.  She could heel toe 
walk.  There was tenderness over the right sacroiliac joint and 
sciatic notch.  There was full range of motion of the right hip 
with tenderness in the right groin, trochanters, and anterior 
right knee.  There was full range of motion of the right knee 
without significant pain.  It was noted that it was more likely 
an irritation of the sciatic nerve than a new stress fracture.  

On November 2007 VA examination, it was noted that the claims 
file was reviewed.  In regards to her stress fracture of the left 
medial tibial plateau, she indicated that there were no 
hospitalizations or surgeries and that pain was present most of 
the time.  It was described as mild.  There was occasional 
swelling.  There were no drainages.  There were no flare-ups 
sufficient to miss work.  She did not use crutches, cane, or 
brace in the area of the left knee.  She had pain with activity 
and did not run due to pain.  On examination, there was no 
deformity, angulation, false motion, malunion, nonunion, 
tenderness, or swelling.  She walked with an antalgic gait to the 
right.  There was no ankylosis.  Left knee range of motion was 
from 0 to 120 degrees, 0 to 115 degrees, and 0 to 115 degrees.  
There was no shortening of the leg, no signs of bone disease, and 
no genu recurvatum.  

In regards to the right medial tibial plateau, she reported that 
there were no hospitalizations or surgeries.  She reported that 
pain was severe, present all of the time, and exacerbated by 
swelling.  She reported catching and giving-way.  She wore a 
supportive knee brace.  She missed three days of work in a six 
month period due to flare-ups of the right knee.  There were no 
constitutional symptoms of bone disease.  She sometimes missed 
worked and stopped lifting stretchers because of the right knee.  
She no longer ran due to right knee problems.  The examiner 
indicated the symptoms for the right medial femoral condyle were 
the same as the right medial tibial plateau as the two components 
are adjacent to each other.  The two components were addressed 
together on examination.  There was no deformity, angulation, 
false motion, malunion, nonunion, or swelling.  There was 
tenderness in the anterior and medial knee that was relatively 
diffuse.  Her gait was antalgic to the right.  There was no 
ankylosis.  Right knee range of motion was from 0 to 120 degrees, 
0 to 115 degrees, and 0 to 115 degrees.  There was no shortening 
of the leg, no constitutional signs of bone disease, or genu 
recurvatum.    

The impression was stress fracture of the bilateral tibial 
plateau and right medial femoral condyle.  The examiner commented 
that there were flare-ups in regards to the right knee.  Neither 
the Veteran nor the examiner could distinguish between the right 
medial femoral condyle and the right medial tibial plateau.  The 
Veteran reported that during flare-ups she had a reduced range of 
motion and function, but this could not be further quantified 
since she did not have a flare-up at the time of examination.  

During her June 2010 video conference hearing, the Veteran and 
her representative indicated that they were specifically 
appealing the stress fractures in the bones proximal to the knee 
and not the knee itself.  They indicated that the Veteran was not 
interested in pursuing a claim for right knee torn meniscus at 
this time.  

Overall, as the November 2007 VA examination specifically noted 
that there was no nonunion and malunion in either knee, a 
compensable rating under Code 5262 is not warranted.  

In considering other potentially applicable Codes, as right and 
left knee flexion is not shown to have been limited to less than 
110 degrees, a compensable rating under Code 5260 is not 
warranted.  And inasmuch as right knee extension has always been 
reported as full, a separate compensable rating under Code 5261 
is not warranted.  Even with consideration of the Veteran's 
statement and associated DeLuca factors of pain, flare-ups, and 
repetitive use, the reported ranges of motion do not show that 
flexion has been limited to 45 degrees or less and/or extension 
has been limited to 10 or more to warrant a compensable rating 
under Codes 5260 or 5261.

Furthermore, inasmuch as instability has not been found on the VA 
examinations or in any treatment records, rating the disability 
under the Code 5257 criteria for knee disability manifested by 
subluxation or instability would not inappropriate. 38 C.F.R. 
§ 4.71a, Code 5257.  There is no competent evidence (clinical 
findings) of record to the contrary that is, showing that the 
Veteran does have knee instability/subluxation.  Also, on May 
2005 VA examination, it was noted that there was no medial or 
lateral laxity.  Lachman's and McMurray's testing was negative in 
regards to both knees.  Although VA treatment records noted that 
the Veteran wore a right knee brace and had complaints of 
popping, the knee was stable to varus and valgus, stress, and 
Lachman's testing.  McMurray's test was also negative.  There 
were no complaints regarding the left knee in the VA treatment 
records and no objective evidence of instability/subluxation.  

As there has never been any evidence of ankylosis, or cartilage 
removal consideration of Codes 5256 and 5259 is not appropriate.  
Although the Veteran has had complaints of pain in her left knee 
and pain, giving-way, and swelling in her right knee, there is no 
evidence of a dislocated semilunar cartilage for consideration 
under Code 5258.

In regards to the stress fracture of the left medial tibial 
plateau, the Board acknowledges the Veteran's assertion that pain 
was present most of the time with occasional swelling.  During 
her June 2010 video conference hearing, she didn't specifically 
indicate which stress fracture caused her to miss work, but she 
generally reported that she missed work on average of once a 
month and had to take frequent breaks.  The Veteran, as a lay 
person, is competent to provide such evidence of how her left 
medial tibial plateau condition affects her everyday life.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay 
testimony competent when it concerns features or symptoms of 
injury or illness).  The Board acknowledges that on November 2007 
VA examination, the examiner found that on the left side there 
was additional limitation of motion during repetitive testing.  
Left knee range of motion was from 0 to 120 degrees, 0 to 115 
degrees, and 0 to 115 degrees.  While the Board finds the 
Veteran's contention and the results of her November 2007 VA 
examination credible, they do not warrant a compensable 
evaluation for her stress fracture of the left medial tibial 
plateau.  The Board finds that any limitation of motion on 
repetitive testing or functional limitation is encompassed by the 
currently assigned noncompensable disability rating.  As such, 
entitlement to a compensable evaluation based on functional loss 
due to pain or flare-ups under 38 C.F.R. §  4.40, 4.45, 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) for the left side would 
not be appropriate.  

Given the Board's findings that the Veteran's stress fracture of 
left medial tibial plateau has continuously been noncompensable, 
staged ratings are not warranted in the present case.  As the 
preponderance of the evidence is against the Veteran's claim for 
a higher evaluation for any portion of the period on appeal, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that although the Veteran didn't meet any 
of the described criteria above to warrant a compensable rating 
for stress fracture of the right medial tibial plateau and right 
medial femoral condyle, there was objective evidence that 
supported the Veteran's contentions of pain present most of the 
time.  On May 2005 VA examination, there was some tenderness over 
the right medial femoral condyle.  VA treatment records showed 
periodic treatment for right knee pain with occasional popping of 
unknown origin.  On November 2007 VA examination, it was noted 
that she wore a supportive knee brace and walked with an antalgic 
gait to the right.  The Board also has considered that during the 
November 2007 VA examination, she specifically indicated that she 
missed three days of work in a six month period due to flare-ups 
of the right knee.  In March 2008, there was pain laterally on 
valgus stress of the knee.  A November 2009 VA record noted that 
there was tenderness over the right knee.  

Based on the reported findings, the Board finds that, analogous 
to rating for arthritis, an initial evaluation of 10 percent for 
the service-connected stress fracture of the right medial tibial 
plateau and right medial femoral condyle is warranted based on 
the reports of pain and functional impairment, as well as 
objective evidence of pain and tenderness, accompanied by 
noncompensable limitation of motion.  See Code 5003.  Further, 
however, sufficient limitation of motion to warrant a higher, 20 
percent, compensable rating is not demonstrated.

In reaching this conclusion, the Board has resolved the benefit-
of-the-doubt in the Veteran's favor. See 38 U.S.C.A. 5107(b); 
Gilbert, supra.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has the 
disability warranted an initial rating other than 10 percent.  
See Fenderson, supra.

B.  Right Femoral Neck and Left Femoral Shaft 

The Veteran seeks a higher initial disability evaluation for 
stress fractures of the right femoral neck and left femoral 
shaft.  The RO granted service connection for these conditions in 
an October 2005 rating decision.  At that time, a noncompensable 
disability rating was assigned effective February 16, 2005.  The 
Veteran perfected an appeal of this decision.  She contends that 
a higher rating is warranted. 

The Veteran's service-connected stress fractures of the right 
femoral neck and left femoral shaft are currently rated under 
Diagnostic Codes 5299-5255.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is 
used to identify musculoskeletal disorders that are not 
specifically listed in the schedule, but are rated by analogy to 
similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5255 pertains to for impairment of the 
femur.  Pursuant to this provision, malunion of the femur with 
slight knee or hip disability warrants a 10 percent evaluation, 
malunion with moderate knee or hip disability warrants a 20 
percent evaluation, and malunion with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of the 
surgical neck of the femur, with false joint, warrants a 60 
percent evaluation, as does fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, and where 
weight bearing is preserved with the aid of a brace.  The highest 
evaluation of 80 percent is warranted for fracture of the shaft 
or anatomical neck of the femur with nonunion and with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Several other Diagnostic Codes are potentially applicable to the 
Veteran's service-connected stress fractures of the right femoral 
neck and left femoral shaft.  Under Diagnostic Code 5251, 
extension of the thigh limited to 5 degrees results in an 
evaluation of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5251.  A 10 percent evaluation under Diagnostic Code 5252 
requires flexion of the thigh limited to 45 degrees.  A 20 
percent evaluation requires flexion limited to 30 degrees, while 
a 30 percent evaluation requires flexion limited to 20 degrees 
and a 40 percent evaluation requires flexion limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Pursuant to 
Diagnostic Code 5253, impairment of the thigh manifested by 
limitation of adduction, with the inability to cross legs, or 
rotation, with the inability to toe-out more than 15 degrees on 
the affected leg, warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for limitation of abduction of the thigh 
if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  The normal range of motion for the hip is 
from 125 degrees flexion to 0 degrees extension and from 45 
degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71, 
Plate II.

Ankylosis of the hip, rated according to Diagnostic Code 5250, 
that is favorable combined with in flexion at an angle between 20 
and 40 degrees and slight adduction or abduction results in a 60 
percent evaluation.  A 70 percent evaluation under this provision 
requires intermediate ankylosis.  Unfavorable or extremely 
unfavorable ankylosis where the foot does not reach the ground 
and crutches are needed warrants a 90 percent evaluation and 
entitles the Veteran to special monthly compensation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  Under Diagnostic Code 5254, an 80 
percent rating is assigned for hip, flail joint. 38 C.F.R. § 
4.71a, Diagnostic Code 5254. 

On review of the record, on May 2005 VA examination, the Veteran 
indicated that she had pain over her right medial femoral condyle 
and right thigh.  She indicated that it interfered with her job 
as an emergency medical technician.  She stated that she could 
walk a mile, and then pain developed in her right thigh and 
medial knee.  She took over-the-counter Motrin for her symptoms.  
She reported that she had episodic pain in her right hip and 
knee.  This occurred during work activities and was relieved by 
ice and Motrin in approximately 1 to 1-1/2 hours.  This occurred 
daily.  On physical examination, the Veteran had a normal gait.  
There was no tenderness to pressure over the femurs.  An 
examination of the right hip revealed painless motion from 0 to 
120 degrees.  The Veteran had 20 degrees of painless internal 
rotation.  An examination of the left hip revealed painless 
flexion to 120 degrees.  There was 30 degrees of painless 
internal rotation and 20 degrees of painless external rotation.  
Abduction of both hips was pain free at 30 degrees.  X-rays of 
the right and left femurs revealed that there was no evidence of 
fracture deformity.  The diagnoses included stress fractures of 
the right femoral neck and left femoral shaft.  The Veteran 
stated that she was slowly resolving the problems.  The examiner 
noted that the only symptoms she had were from the right thigh 
and right medial plateau.  She had some left thigh pain, but the 
other areas were asymptomatic.  The examiner noted that following 
repetition, there was clinical evidence of additional limitation 
of joint function due to pain in the right thigh.  

Treatment records from Wilkes Barre VA Medical Center (VAMC) 
dated from May 2005 to November 2009 included a February 2007 
record that noted that x-rays of the lower extremities revealed 
healed stress fractures.   A November 2009 record noted that the 
Veteran had complaints of pain in her right hip to her right 
knee.  On examination, she walked with a normal gait.  She could 
heel toe walk.  There was tenderness over the right sacroiliac 
joint and sciatic notch.  There was full range of motion of the 
right hip with tenderness in the right groin, trochanters, and 
anterior right knee.  There was full range of motion of the right 
knee without significant pain.  It was noted that it was more 
likely an irritation of the sciatic nerve than a new stress 
fracture.  
On November 2007 VA examination, it was noted that the claims 
file was reviewed.  In regards to her left femoral shaft, the 
Veteran reported that there were no previous hospitalizations or 
surgeries.  There was no pain, treatment, flare-ups, use of 
assistive devices, affect on occupation, or affect on activities 
of daily living.  On examination, there was no deformity, 
angulation, malunion, tenderness, or ankylosis.  The gait was 
antalgic to the right.  Range of motion was 0 to 110 degrees 
times three.  Extension was 0 degrees times three, adduction was 
0 to 30 degrees times three, abduction was 0 to 45 degrees times 
three, internal rotation was 0 to 40 degrees times three, and 
external rotation was 0 to 60 degrees times three.  There was no 
shortening, signs of constitutional bone disease or genu 
recurvatum.  

In regards to the right femoral neck, there were no 
hospitalizations or surgeries.  Moderate pain was present at and 
below the groin most of the time.  The Veteran reported that the 
hip would give-way due to pain.  There were no flare-ups that 
were significant enough for her to miss work.  She did not use 
assistive devices and there were no constitutional symptoms of 
bone disease.  She reported that it interfered with her work and 
daily activities (she could not run).  On examination, there was 
no deformity, angulation, malunion, nonunion, ankylosis, 
shortening, or genu recurvatum.  Gait was antalgic to the right.  
Range of motion was 0 to 110 degrees of flexion times three, 0 
degrees of extension times three, 0 to 30 degrees adduction times 
three, and 0 to 40 degrees abduction times three.  There was some 
limitation with internal rotation; internal rotation was 0 to 30 
degrees, 0 to 20 degrees, and 0 to 20 degrees.  External rotation 
was from 0 to 60 degrees times three.  

In light of the evidence of record, the Board finds that 
entitlement to compensable evaluations for stress fractures of 
the right femoral neck and left femoral shaft are not warranted.  
At no point during the period on appeal does the Veteran's right 
femoral neck or left femoral shaft manifest malunion of the femur 
with slight knee or hip disability, the criteria required to 
establish a rating of 10 percent disabling pursuant to Diagnostic 
Code 5255.  On November 2007 VA examination, the VA examiner 
specifically noted that there was no malunion, nonunion, 
deformity, or angulation in regards to the right femoral neck and 
left femoral shaft.  

The evidence also does not show that the Veteran is entitled to a 
compensable evaluation under any other Diagnostic Code.  No flail 
joint was found during the May 2005 and November 2007 VA 
examinations, rendering Diagnostic Code 5254 inapplicable.  
Diagnostic Codes 5251, 5252, and 5253 also are inapplicable, as 
range of motion of the left femoral head, at its worst, was 0 to 
110 degrees times three.  Extension was 0 degrees times three, 
adduction was 0 to 30 degrees times three, abduction was 0 to 45 
degrees times three, internal rotation was 0 to 40 degrees times 
three, and external rotation was 0 to 60 degrees times three.  
See December 2007 VA examination.  Likewise, in regards to the 
right femoral neck range of motion was 0 to 110 degrees of 
flexion times three, 0 degrees of extension times three, 0 to 30 
degrees adduction times three, and 0 to 40 degrees abduction 
times three.  There was some limitation with internal rotation; 
range of motion was 0 to 30 degrees, 0 to 20 degrees, and 0 to 20 
degrees.  External rotation was from 0 to 60 degrees times three.  
Finally, consideration of Diagnostic Code 5250 is inappropriate 
since there was no ankylosis in the Veteran's right hip.

The Board acknowledges the Veteran's assertion that she 
experiences daily pain in her right thigh or groin area most of 
the time.  During her June 2010 video conference hearing, she 
indicated that she had pain in her hips and thighs.  She 
indicated that the pain interfered with her work and daily 
activities (she could not run).  Although she didn't specifically 
indicate which stress fractures interfered with her work and 
activities, she reported that she missed work on average of once 
a month and had to take frequent breaks.  The Veteran, as a lay 
person, is competent to provide such evidence of how her right 
and left femoral conditions affect her everyday life.  See Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony 
competent when it concerns features or symptoms of injury or 
illness).  The Board acknowledges that on November 2007 VA 
examination, the examiner found that on the right side there was 
additional limitation of motion during repetitive testing with 
internal rotation; internal rotation was 0 to 30 degrees, 0 to 20 
degrees, and 0 to 20 degrees  There was no additional limitation 
of motion on the left side during repetitive testing.  While the 
Board finds the Veteran's contention and the results of her 
November 2007 VA examination credible, they do not warrant a 
compensable evaluation for her stress fracture of the right 
femoral neck or left femoral shaft.  The Board finds that any 
limitation of motion on repetitive testing is encompassed by the 
currently assigned noncompensable disability rating.  As such, 
entitlement to a compensable evaluation based on functional loss 
due to pain or flare-ups under 38 C.F.R. §  4.40, 4.45, 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) for either the right or 
left side would not be appropriate.  

Given the Board's findings that the Veteran's stress fractures of 
the right femoral neck and left femoral shaft continuously have 
been noncompensable, staged ratings are not warranted in the 
present case.  As the preponderance of the evidence is against 
the Veteran's claim for a higher evaluation for any portion of 
the period on appeal, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Right Calcaneous and Left Calcaneous and Cuboid

The Veteran seeks a higher initial disability evaluation for 
stress fractures of the right calcaneous and the left calcaneous 
and cuboid.  The RO granted service connection for this condition 
in an October 2005 rating decision.  At that time, a 
noncompensable disability rating was assigned effective February 
16, 2005.  The Veteran perfected an appeal of this decision.  She 
contends that a higher rating is warranted.

The Veteran's stress fractures of the bilateral calcaneous and 
the left cuboid are currently rated by analogy under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5299-5284.  As previously mentioned, 
pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99."

Under Diagnostic Code 5284, for other disabilities of the foot, a 
10 percent evaluation is for assignment for a moderate disability 
of the foot, 20 percent for a moderately severe disability of the 
foot, and 30 percent for a severe disability of the foot. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.
The words "moderate" and "severe" are not defined in the 
Schedule. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are equitable and just. 38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because there is 
no evidence or allegation, or any similar symptoms of pes planus 
(5276), weak foot (5277), pes cavus (5278), Morton's disease 
(5279), hallux valgus (5280), hallux rigidus (5281), or hammer 
toe (5282), malunion or nonunion of the tarsal or metatarsal 
bones (5283), the diagnostic codes pertaining to those 
disabilities are not applicable.

In May 2005, a VA examination of the Veteran's left cuboid 
revealed no tenderness.  Subtalar motion revealed inversion of 30 
degrees and eversion of 10 degrees.  There was no pain with 
midfoot or forefoot stressing of the joints in rotation.  X-rays 
of the left foot showed no evidence of a fracture in the area of 
the cuboid.  The diagnoses included stress fractures of the 
bilateral calcaneous and left cuboid.  The Veteran stated that 
she was slowly resolving the problems.  

Treatment records from Wilkes Barre VA Medical Center (VAMC) 
dated from May 2005 to November 2009 included a February 2007 
record that noted that x-rays of the lower extremities revealed 
healed stress fractures.   In June 2007, the Veteran sprained her 
right ankle.  In September 2007, bilateral ankle dorsiflexion and 
plantar flexion were within the full limits and strength was 5/5.

On November 2007 VA examination and addendum, it was noted that 
the claims file was reviewed.  In regards to the left calcaneous 
and cuboid and right calcaneous, the Veteran reported that there 
were no hospitalizations or surgeries.  On her left side, there 
was no pain, treatment, flare-ups, constitutional symptoms, or 
affect on occupation and daily activities.  On her right side, 
there was moderate pain that was present some of the time.  There 
were no flare-ups that were sufficient to miss work.  There were 
no constitutional symptoms of bone disease.  She indicated that 
it hurt while she worked and while doing her activities of daily 
living.  On examination of both feet, there was no evidence of 
deformity or angulation, malunion, nonunion, ankylosis, joint 
involvement, shortening, or genu recurvatum.  On the left side 
there was no tenderness.  On the right side, there was tenderness 
over the metatarsal heads on the plantar surface.  There were no 
true flare-ups.  X-rays of the right and left calcaneous and left 
cuboid were normal.  The impression was stress fracture of the 
right calcaneous and the left calcaneous and left cuboid.  

Based on the evidence, the Board finds the evidence has not 
demonstrated that the Veteran has moderate residuals of stress 
fracture of the right or left calcaneous or the left cuboid 
warranting a 10 percent evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  She is able to walk, did not use assistive 
devices for her feet, and no limitation of motion was shown.  
There was no evidence of deformity or angulation, malunion, 
nonunion, ankylosis, joint involvement, shortening, or genu 
recurvatum.  On the left side there was no tenderness.  Although 
there was tenderness over the metatarsal heads on the plantar 
surface on the right side, the exhibited findings could not be 
termed more than mild.  Thus, the Veteran is not entitled to a 
higher rating under Diagnostic Code 5284.

The Board acknowledges the Veteran's assertion that she 
experiences moderate pain that was present some of the time on 
her right side and during her video conference hearing, she 
generally indicated that she had pain in her heels.  The Veteran, 
as a lay person, is competent to provide such evidence of how her 
calcaneous and cuboid conditions affect her everyday life.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay 
testimony competent when it concerns features or symptoms of 
injury or illness).  In September 2007, bilateral ankle 
dorsiflexion and plantar flexion was within the full limits and 
strength was 5/5.  On November 2007 VA examination, the examiner 
noted that there were no flare-ups.  As such, entitlement to a 
compensable evaluation based on functional loss due to pain or 
flare-ups under 38 C.F.R. §  4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) for either foot would not be 
appropriate.  

Given the Board's findings that the Veteran's stress fractures of 
the right calcaneous and left calcaneous and cuboid continuously 
have been noncompensable, staged ratings are not warranted in the 
present case.  As the preponderance of the evidence is against 
the Veteran's claim for a higher evaluation for any portion of 
the period on appeal, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Other Considerations

The above determination continuing the Veteran's noncompensable 
disability evaluations for stress fractures of the left medial 
tibial plateau, right femoral neck, left femoral shaft, right 
calcaneous, and left calcaneous and cuboid and grant of an 
initial 10 percent rating for stress fractures of the right 
medial tibial plateau and medial formal condyle are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no indication 
that the Veteran's above mentioned stress fracture disabilities 
reflect so exceptional or so unusual a disability picture as to 
warrant the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  The Veteran has 
not identified any compelling exceptional or unusual disability 
factors.  The evidence of record also does not suggest any such 
factors.  In this regard, the Board observes that there is no 
showing that the Veteran's disabilities result in marked 
interference with employment.  Moreover, her service-connected 
stress fractures have not required any, let alone, frequent 
periods of hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  In the absence 
of evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Remanding 
this claim to the RO for referral to and assignment of an 
extraschedular rating by the Under Secretary for Benefits or 
Director of the Compensation and Pension Service thus is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In addition, the Board notes that if the Veteran or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an initial or 
increased rating is sought, then a total rating based on 
individual unemployability (TDIU) as a result of that disability 
must be considered as part of the claim.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the Veteran has not 
contended that she is unemployable due to her service-connected 
stress fractures.  There also is no such indication from the 
record.  Indeed, as noted above, the Veteran testified at the 
June 2010 video conference hearing that she worked as a certified 
nursing assistant 40-60 hours a week.  As such, consideration of 
TDIU as a component to the Veteran's claims of entitlement to an 
initial increased evaluations for stress fractures of the left 
medial tibial plateau, right medial tibial plateau and medial 
formal condyle, right femoral neck, left femoral shaft, right 
calcaneous, and left calcaneous and cuboid are not warranted.

E.  Claim for a 10 Percent Rating Under 38 C.F.R. § 3.324

In light of the Board's decisions granting 10 percent evaluations 
for the service-connected right medial tibial plateau and right 
medial femoral condyle conditions, the claim for a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities is moot.  38 C.F.R. § 3.324.

II.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April and June 2005 
letters, prior to the date of the issuance of the appealed 
October 2005 rating decision.  The RO did not furnish notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted until after the claim was last adjudicated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
issues in this case (entitlement to assignment of a higher 
initial ratings) are downstream issues from that of service 
connection (for which a notice letters were duly sent in April 
and June 2005), another notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the United States Court of 
Appeals for Veterans Claims (Court) has also determined that the 
statutory scheme does not require another notice letter in a case 
such as this where the Veteran was furnished proper notice with 
regard to the claim of service connection itself.  See Dingess, 
supra.  As such, the Board finds that the RO fulfilled its duty 
to notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Board notes that during 
her June 2010 video conference hearing, the Veteran indicated 
that in addition to VA treatment, she also sought treatment for 
her pain from a private physician, Dr. E.  The Veteran indicated 
that she would submit the private records to VA by August 1, 
2010.  However, to date, the Veteran has neither submitted such 
records nor completed the authorizations for release of medical 
information that were provided to her in February 2010, so that 
VA may obtain the records.  The Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes for help, 
she cannot passively wait for it in those circumstances where she 
may or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Current VA treatment records have been obtained and 
associated with the claims file.  Overall, the RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was afforded 
multiple VA examinations that were fully adequate for determining 
whether she met the criteria for increased evaluations for the 
noted periods of time.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, the Veteran has not asserted a worsening in 
her disabilities since the November 2007 VA examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.
ORDER

An initial compensable rating for stress fracture of the left 
medial tibial plateau is denied.  

An initial 10 percent rating, but no higher, is warranted for 
stress fractures of the right medial tibial plateau and medial 
femoral condyle.  To that extent, the appeal is granted, subject 
to laws and regulations applicable to payment of VA monetary 
benefits.

An initial compensable rating for stress fracture of the right 
femoral neck is denied.

An initial compensable rating for stress fracture of the left 
femoral shaft is denied. 

An initial compensable rating for stress fracture of the right 
calcaneous is denied.

An initial compensable rating for stress fracture of the left 
calcaneous and left cuboid is denied. 

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


